Citation Nr: 1606274	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a thigh disability.

8.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to August 1970.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for bilateral hearing loss at an initial noncompensable evaluation, effective January 21, 2010 and denied service connection for tinnitus, diabetes mellitus, hypertension, coronary artery disease, sleep apnea, a right shoulder disability, a thigh disability and a low back disability.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in October 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board remanded these issues in March 2015 and October 2015 for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's service- connected bilateral hearing loss had been manifested by no worse than level I hearing acuity in the right ear and level I hearing acuity in the left ear.
 
2.  Diabetes mellitus was not manifest in service, was not manifest within one year of separation and is not related to service.

3.  Hypertension was not manifest in service, was not manifest within one year of separation and is not related to service.

4.  Coronary artery disease was not manifest in service, was not manifest within one year of separation and is not related to service.

5.  The preponderance of the evidence is against a finding that a sleep apnea disability is related to service. 

6.  The preponderance of the evidence is against a finding that a right shoulder disability is related to service.

7.  The preponderance of the evidence is against a finding that a thigh disability is related to service.

8.  The preponderance of the evidence is against a finding that the Veteran's has a current low back disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2015); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).

2.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Coronary artery disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  A sleep apnea disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

6.  A right shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

7.  A thigh disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

8.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a March 2010 letter, prior to the date of the issuance of the appealed August 2010 rating decision.  The March 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned for bilateral hearing loss, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.

The Veteran also underwent a VA examination in June 2010, July 2010, November 2012 and July 2015 for his claimed disabilities.  The June 2010, July 2010, November 2012 and July 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2010, July 2010, November 2012 and July 2015 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed diabetes mellitus, hypertension and coronary artery disease disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no credible evidence that the Veteran's diabetes mellitus, hypertension, and coronary artery disease disabilities manifested in service or were otherwise related to service.  Thus remand for VA examinations is not necessary. 

Per the March 2015 and October 2015 remand instructions, the RO also obtained outstanding medical records related to the Veteran's treatment including voluminous records from VA Central Texas Health Care System (CTHCS) and the
Bryan/College Station Community Based Outpatient Clinic (CBOC).  

In light of the above, the Board finds that the RO substantially complied with the March 2015and October 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's October 2014 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2015). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Bilateral Hearing Loss

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable evaluation for a bilateral hearing loss disability.  

As a preliminary matter, the Board observes that the pure tone thresholds recorded on all of the audiological evaluations detailed below do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIa is not for application. 38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

As noted above, the Veteran has a current initial noncompensable evaluation for service-connected bilateral hearing loss.  

The Veteran underwent a VA examination in June 2010.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
       35
55
36
LEFT
25
35
60
60
45

Bone conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
60
60
44
LEFT
20
30
30
50
33

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 36 decibels combined with the right ear speech discrimination of 100 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 45 decibels when combined with the left ear speech recognition of 100 percent results in a Roman numeral designation of I.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the bone conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 44 decibels combined with the right ear speech discrimination of 100 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 33 decibels when combined with the left ear speech recognition of 100 percent results in a Roman numeral designation of I.  Application of these findings to Table VII also corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran underwent a VA examination in November 2012.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
60
60
45
LEFT
25
25
35
55
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 100 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 45 decibels combined with the right ear speech discrimination of 94 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 35 decibels when combined with the left ear speech recognition of 100 percent results in a Roman numeral designation of I.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Per the March 2015 remand instructions, the Veteran underwent a VA examination in July 2015.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
65
70
53
LEFT
30
35
45
60
43

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 53 combined with the right ear speech discrimination of 100 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 43 when combined with the left ear speech recognition of 92 percent also results in a Roman numeral designation of I.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

As the June 2010, November 2012 and July 2015 testing results noted above do not yield findings to support assignment of an initial rating in excess of 0 percent for bilateral hearing loss, the Veteran is not entitled to an initial compensable rating for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.21.  

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the June 2010, November 2012 and July 2015 VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2015).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, an initial compensable disability rating for a bilateral hearing loss is not warranted.

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

In this case, the July 2015 VA examiner specifically assessed the effects of the Veteran's hearing loss on his daily activities, noting that the Veteran's hearing loss made it difficult for him to hear on the telephone and required him to ask his wife to repeat what she was saying.  The Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his bilateral hearing loss disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, hypertension, coronary artery disease and diabetes mellitus may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis, hypertension, diabetes mellitus and coronary artery disease is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Diabetes Mellitus, Hypertension and Coronary Artery Disease

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus, hypertension and coronary artery disease disabilities is not warranted.

The Board initially notes that while the Veteran served in the Vietnam era, he was not deployed to Vietnam and did not set foot in Vietnam.  Accordingly, while type 2 diabetes mellitus and coronary artery disease are diseases that would warrant a regulatory presumption of service connection for as a result of in-service herbicide exposure, this is not applicable to the Veteran's claim.

Instead, his claim must be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

It is undisputed that since his separation from service, the Veteran has been diagnosed with hypertension, coronary artery disease and diabetes mellitus.  Accordingly, as there is current hypertension, coronary artery disease and diabetes mellitus disabilities, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, coronary artery disease and diabetes mellitus, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this instance however, service connection for hypertension, coronary artery disease or diabetes mellitus on a presumptive basis is not warranted as the record does not show evidence of hypertension, coronary artery disease or diabetes mellitus within one year of the Veteran's separation from active duty.  In this regard, the first evidence of coronary artery disease was in 1991.  The first evidence of diabetes mellitus and hypertension is a May 2002 private treatment report which noted a history of well controlled type 2 diabetes mellitus and essential hypertension.  Accordingly, service connection for hypertension, coronary artery disease or diabetes mellitus on a presumptive basis is not warranted.  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of hypertension, coronary artery disease or diabetes mellitus disability.  

Notably, for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records are negative for complaints or treatments of hypertension (elevated blood pressure).  The Veteran's June 1970 separation examination demonstrated a blood pressure reading of 120/76.

Again, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension, coronary artery disease or diabetes mellitus disability and he was not diagnosed with hypertension, coronary artery disease and diabetes mellitus until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current hypertension, coronary artery disease or diabetes mellitus disability and the Veteran's service and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board has considered the Veteran's asserts that these disabilities are related to service, but finds that he is not competent to opine on any etiological relationship between these disabilities and his military service.  This is because diabetes, cardiovascular disease, and hypertension are not susceptible to lay observation, unlike a broken leg.  Although the Veteran is competent to report observable symptoms such as pain, he is not competent to diagnose cardiovascular or endocrine disorders.  Thus, his opinions in this regard have no probative value.

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hypertension, coronary artery disease and diabetes mellitus disability, does not demonstrate hypertension, coronary artery disease or diabetes mellitus manifested to a compensable degree within one year of separation.  Additionally there is no evidence that a hypertension, coronary artery disease or diabetes mellitus disability is related to the Veteran's service.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Sleep Apnea

Under the circumstances of this case, the Board concludes that service connection for a sleep apnea disability is not warranted.

VA and private treatment records provide a diagnosis of sleep apnea in April 1999.  As a result of the above diagnoses, the first element of service connection is satisfied for his claimed disability.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico supra; Hibbard, supra.

There are no clinical findings or diagnoses of sleep apnea disability during service or for several years thereafter.  The first post-service evidence of sleep apnea is an April 2009 private treatment report.

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a sleep apnea disability and he was not diagnosed with a sleep apnea disability until many years after service.  Notably, the Veteran did not assert during his hearing that he had sleep apnea during service.  When asked why he thought service connection should be awarded he merely replied, "I didn't have it when I went in the military, and I have it now."  He acknowledged that he did not received any treatment during service and that the disability started about 10 years after his service discharge. 

Additionally, in this case, there is no medical opinion of record showing a relationship between any current sleep apnea disability and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of sleep apnea, does not demonstrate that a sleep apnea disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Shoulder and Thigh Disabilities

Under the circumstances of this case, the Board concludes that service connection for a thigh disability and a right shoulder disability is not warranted.

With regard to the Veteran's thigh disability, he contends that he has a problem with a nerve that is related to his back.  In the alternative, he reported that he performed a lot of bending during service in performance of his duties and felt that he may have injured his thighs.

With regard to his shoulder disability, the Veteran asserts that his current right shoulder problems were related to lifting heavy aircraft engine cowlings during service. 

The Veteran's service treatment records are negative for complaints or treatments related to a thigh or shoulder disability.

An April 2004 private treatment record noted a diagnosis of left upper proximal thigh numbness, etiology unclear.  The Veteran underwent surgery for right shoulder impingement in March 2008.  

Per the March 2015 remand instructions, the Veteran underwent a VA examination in July 2015.  The examiner noted that the Veteran had a diagnosis of right shoulder impingement syndrome since 1998.  The examiner also indicated that the Veteran did not have any current diagnosis that was related to a claimed right thigh disability.  The examiner noted that the record demonstrated that previous primary care physician encounters at the VA CTHCS were negative for complaints or findings related to a shoulder or thigh problem.  The examiner noted that for both the shoulder and thigh examinations, the examinations were not medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time. 

Regarding the claimed thigh disability, the Veteran presented with complaints of burning and numbness in the right thigh.  The examiner noted that previous treatment records noted difficulty with the left thigh since a lumbar laminectomy in 1995 but the Veteran now insisted it was his right thigh all along. The examiner noted that the evidence overwhelmingly showed his symptoms of numbness occurred in the left not the right thigh.  Further, the EMG/NCS was negative and there was no objective confirmation that there was a sensory deficit in either thigh which was consistent with the normal findings during the examination today.  The examiner opined that it was less likely than not that the Veteran's claimed right thigh disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that a review of the records identified no complaint, condition or diagnosis relative to the right thigh in service.  Although the Veteran was engaged in mechanical repair and maintenance of aircraft which entailed use of heavy equipment at times, there was no evidence of a single injury or multiple specific injuries to his right thigh during service.  The examiner also indicated that even the complaints registered about his left thigh symptoms made between 1995 and his lumbar surgery in 2015 failed to relate to any prior injury or traumatic exposure in service.  There was no support in the record for a continuum of complaints or symptoms which might have begun in service and might have continued thereafter.  

Regarding the claimed right shoulder disability, the examiner opined that it was less likely than not that the Veteran's claimed right shoulder disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that a biceps tendon tear and impingement of the right shoulder was diagnosed in 2008 which was 38 years after the Veteran was separated from service.  There was no record in the voluminous file of a shoulder injury during service and there was no notation of a medical encounter in service for complaints related to the right shoulder.  The examiner noted that it would be pure speculation to assume that the Veteran's 2008 diagnosis was in some manner related to the general requirements of his in-service vocation, without some objective evidence of fact.  The hiatus of 38 years between the Veteran's service and the diagnosis made it extremely unlikely that the onset of his biceps tear and impingement syndrome could be traced to his military service.

Under the circumstances of this case, the Board concludes that service connection for a right thigh and a right shoulder disability is not warranted.

As noted above, there is some conflicting evidence regarding whether the Veteran has a current right shoulder disability.  Notably, while the July 2015 VA examiner indicated that the Veteran did not have any current diagnosis that was related to a claimed right thigh disability, an April 2004 private treatment record noted a diagnosis of left upper proximal thigh numbness.  When affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current right thigh disability.  In addition, the record demonstrates a diagnosis of right shoulder impingement.  

As a result of the above diagnoses, the first element of service connection is satisfied for his claimed thigh and right shoulder disabilities.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico supra; Hibbard, supra.

The Board finds that the weight of the evidence is against a finding that the Veteran's current thigh or right shoulder disabilities are etiologically related to the Veteran's military service as there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current thigh or right shoulder disability and the Veteran's service.  

There are no clinical findings or diagnoses of a thigh disability or a right shoulder disability during service or for several years thereafter.  The Veteran's service treatment records were negative for any complaints, treatment of a thigh disability or a right shoulder disability and he was not diagnosed with a thigh disability or a right shoulder disability until many years after service.  The first post-service evidence of a right shoulder disability is a March 2008 private treatment report.  The first post-service evidence of a thigh disability is an April 2004 private treatment report.  

While on his Report of Medical History for his July 1966 the Veteran indicated that he had painful or swollen joints, there are no service treatment records that address right shoulder pain or thigh pain or difficulties and his June 1970 separation examination was also negative for complaints or treatments related to a right shoulder disability or thigh disability.  Thus, there is no continuity of symptoms dating to service.  

In fact, the only medical opinion of record weighs against the claim as the July 2015 VA examiner determined that it was less likely than not that the Veteran's right thigh or right shoulder conditions were incurred in or caused by the claimed in-service injury, event or illness.  The Board affords the July 2015 VA examiner's negative nexus opinion, supported by a well detailed rationale and medical knowledge, great probative weight.  

None of the competent medical evidence currently of record refutes these conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disabilities of a thigh disability and a right shoulder disability, does not demonstrate that a thigh disability or a right shoulder disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  

Low Back Disability

The Veteran's service treatment records demonstrate that in October 1965, he "pulled a muscle in his back" while on KP (kitchen patrol) duty".  He was assessed with an L-5 strain.  A January 1970 service treatment report noted that the Veteran had a muscle ache in his L-5 area.  The June 1970 separation examination noted that the Veteran was treated for low back pain with medication with "good results and no recurrence".  His spine was normal on the separation examination.

A March 1999 private treatment report noted complaints of back pain.

A May 2003 private treatment report indicated that the Veteran underwent a laminectomy in 1995.

The Veteran underwent a VA examination in June 2010.  The examiner noted that the Veteran reported that he developed back pain in 1995.  During the military, he worked on jet engines and did heavy lifting all of the time.  He had a laminectomy in 1995 but continued to have back pain.  The examiner opined that it was less likely than not that the Veteran's low back disability was caused by or a result of his back injury during his service.  The examiner noted that there was no nexus between the muscle strain to the low back to the lumbar condition that required surgery 30 years later.

Considering the claim for service connection for a low back disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

VA treatment records provide a diagnosis of degenerative joint disease of the lumbar spine.  As a result of the above diagnosis, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico supra; Hibbard, supra.

There are no clinical findings or diagnoses of degenerative joint disease of the lumbar spine during service or for several years thereafter.  The first post-service evidence of arthritis of the lumbar spine is the May 2003 private treatment report which noted that the Veteran underwent a laminectomy in 1995 for arthritis of the spine.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.   Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records demonstrate that he had complaints of back pain and a diagnosis of an L-5 strain.  

Despite these subjective complaints, the service treatment records, however, were negative for any or diagnoses of any chronic low back disability.  The record reflects that his low back complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  The Veteran's June 1970 does not document any continued complaints, treatment, or diagnosis of chronic low back disability and even noted that there was no recurrence of the reported back pain.

As the Veteran was not diagnosed with a low back disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a low back disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson; supra.  The Board also notes that the Veteran reported on multiple occasions that his back pain only began in 1995.

The Board finds that the weight of the evidence is against a finding that the Veteran's current low back disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the low back disability weighs against the claim as the June 2010 VA examiner concluded that it was less likely than not that the Veteran's low back disability was related to his military service. 

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


All Disabilities

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed low back, diabetes mellitus, hypertension, coronary artery disease, right shoulder, sleep apnea and thigh disabilities, as well as the evidence submitted by him and his representative, contending that his claimed disabilities are related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a low back disability, diabetes mellitus, hypertension, coronary artery disease, a right shoulder disability, sleep apnea and a thigh disability are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed low back, diabetes mellitus, hypertension, coronary artery disease, right shoulder, sleep apnea and right thigh disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a thigh disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


